Order entered July 30, 1965, unanimously reversed, on the law, the facts and in the exercise of discretion, with $30 costs and disbursements to the appellant, and motion for the appointment of a receiver denied, with $10 costs. The moving papers are grossly inadequate to support so drastic a remedy. (See S. Z. B. Corp. v. Ruth, 14 A D 2d 678.) Moreover, in a landlord and tenant relationship, there must be a showing that a receivership is necessary rather than the more expeditious remedy of a summary proceeding. Settle order on 10 days’ notice. Concur — Botein, P. J., Breitel, McNally, Eager and Steuer, JJ.